IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 53 MM 2022
                                                 :
                        Respondent               :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 ANTHONY CAIBY,                                  :
                                                 :
                        Petitioner               :


                                        ORDER



PER CURIAM

       AND NOW, this 6th day of October 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED.

       This matter is REMANDED to the Court of Common Pleas of Monroe County for a

determination as to whether Petitioner is entitled to court-appointed counsel on allocatur

review and, if so, to appoint that counsel. The Court of Common Pleas of Monroe County

is ORDERED to enter its order on remand within 90 days and to notify this Court promptly

of its determination.